TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00215-CR


Cedrick Hardin, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 2023015, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on May 16, 2003.  The court reporter has
informed the Court that the record will be completed by September 22, 2003.
The court reporter for the 299th District Court, Mr. Leon R. Justice, is ordered to file
the reporter's record no later than September 22, 2003.  No further extension of time will be granted. 
See Tex. R. App. P. 37.3(a)(2).
It is ordered August 19, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish